VILLEMEZ, Judge
(concurring):
While concurring in Chief Judge Dorman’s excellent opinion, I write separately to offer an analytical framework by which to examine issues of post-trial-proeessing delays. In doing so, I borrow liberally from opinions I previously wrote in two authored-but-unpublished cases: United States v. Hurd, No. 200201114, 2003 WL 21254251 (N.M.Ct.Crim.App. 30 May 2003)(unpublished decision) and United States v. Jones, No. 200100066 (N.M.Ct.Crim.App. 22 May 2003)(unpub-lished decision).1
“Fundamental Fairness”
One of this court’s responsibilities is to ensure “due process” (“fundamental fairness”) in the post-trial processing of courts-martial. See Pennsylvania v. Finley, 481 U.S. 551, 555-57, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987). The evaluation of whether a procedure complies with the concept of “fundamental fairness” is not an exact science. In almost every case, to a large extent, the final determination will be fact-driven, as those “facts” are interpreted by the individuals sitting in these chambers on any given day. This court, however, should strive to develop an analytical process that comes as close as possible to the desirable goals of clarity and consistency in its decisions regarding issues of post-trial processing delay.
Proposed Post-Trial-Processing-Delay Analytical Framework
The objective herein is to create an analytical framework that will ensure “fundamental fairness” and “meaningful access.” The genesis and nature of the right to a timely and meaningful review and post-trial processing of one’s court-martial—as discussed in depth in the Jones case cited above—when juxtaposed with that of the Naval Service’s military mission, allows significant leeway in developing a procedure that incorporates concern and respect for all relevant interests. The high state of professional integrity in the Naval Service—in an environment that encourages, if not demands, the gentleman’s and gentlewoman’s practice of law, where professionalism and civility coexist—allows us the legitimate presumption that those responsible for post-trial processing of courts-martial will work each ease in a fashion that is both “timely” and “reasonable” for that particular case, given an appropriate setting of mission priorities and the prioritizing of available assets.
*688This basic presumption, however, may be met and, perhaps, overcome in any one of four different ways: (1) by any evidence of a malicious or intentional delay by an accountable party in the processing of a particular case; (2) by an unquestionably-long post-trial processing delay, preventing, in some specific manner, the appellant from obtaining a “meaningful” review of her or his court-martial; (3) by the appellant’s presentation of some actual, articulated, specific, and verifiable personal prejudice caused or being caused by the post-trial processing delay; or (4) by shock-the-conscience-of-the-court circumstances in a given case.
The real key to this determination is the presentation of evidence of an appropriate level of articulated prejudice suffered by the appellant as a result of post-trial processing delay of her or his court-martial. Thus, given proper notice by the appellant of existing or evolving prejudice, the Government should take care to document and include in the record a rational explanation of the reasons or justification for the time consumed in processing that particular case, because—given the assertion of prejudice caused by the time it took to get the case here—this court will examine the issue very closely, to determine whether the delay, in fact, was reasonable under the particular circumstances present.
This procedure provides notice to the Government as to those cases in which an extra effort needs to be made to account for processing time, while it is still practical to do so. This is opposed to the alternatives of either trying to keep track of the reasons for the post-trial milestones in every case, which .will turn out to be an unnecessary effort in most cases, or of being tempted to “gundeck” a timeline long after the fact, when the issue is raised at the appellate-review level.2
Finally, by the provisions of Article 66(c), UCMJ, as discussed by our senior court in United States v. Tardif, 57 M.J. 219, 220, 223-24 (C.A.A.F.2002), this court has the authority to grant relief rvithout a showing of prejudice. This ultimate safety net to ensure that “justice” is done in a given case will only be used, however, as our senior court eloquently phrased the principle in Tardif, “as the last recourse to vindicate, where appropriate, an appellant’s right to timely post-trial processing and appellate review.” Id. at 225.
Prejudice: The Talisman of Relief Notice of Prejudice
An appellant may suffer two types of prejudice due to post-trial processing delays: (1) that which hampers her or him in the preparation or execution of recognized defense-related activities; or (2) that which affects an appellant personally. In the infrequent circumstance that a rehearing of some type is required and “unreasonable” post-trial processing delay demonstratively has hampered the appellant’s ability to present relevant and significant matters in her or his own behalf, the appellant, normally, will be granted some form of relief, whether or not the appellant provided notice of suffered prejudice prior to making the assertion at the appellate-review stage. If, however, the appellant fails to provide prior notice of a claim of some type of personal prejudice—such as difficulty in obtaining employment of choice due to a lack of finality in her or his case—making that claim for the first time at the appellate-review level, this court would not be as likely to grant any relief.
“Proper” notice of the appellant’s perceived prejudice has to be in some form of “official” notification, in that it must be of a nature to reasonably inform or put the Government on notice of the suffered or ongoing prejudice resulting from the post-trial processing delay. Most commonly, it could be contained in a communication from the appellant’s defense counsel to the convening authority (CA), via her or his staff judge advocate (SJA). If personally done by the appellant, however, it must be directed to someone in a position of authority, such as a commissioned officer, or a very senior enlisted member of the command or unit, such as *689the Command Master Chief in a Navy command or the Sergeant Major in a Marine Corps unit. A letter or phone call to a junior member of the command will not suffice to trigger the notice trip wire.
Framework Considerations
All parties—including the Government, as well as the appellant—have an interest in the validation and finality of a court-martial, and all presumably will work towards those twin goals in a reasonable manner, given the specific circumstances currently confronting the command and individuals involved in the post-trial processing of a particular case. Quite frankly, the appellant has had his or her “day in court” and, presumably, was convicted only after a timely and proper trial. Unfortunately for the appellant, there are a number of adverse consequences that come with the circumstance of a criminal conviction. Not getting a DD-214 and, thus, finally severing all ties with the military, as quickly as she or he might like, may be one of those circumstances.
Waiver and Forfeiture
Due to the nature of the issue of post-trial processing delays and the amorphous nature of the possible resulting prejudice, both of a personal and of a legal nature, which may develop anywhere along the timeline of the post-trial evolution, it is not possible to establish a bright-line rule of waiver or forfeiture. Additionally, the duties and responsibilities of this court under the provisions of Article 66(c), UCMJ, negate any absolute requirement for prior, timely notice of prejudice.
Thus, an appellant can assert post-trial-processing-delay prejudice for the first time at the appellate-review level, and the issue, technically, will not be considered as either waived or forfeited. Such an action, however, as noted above, will make the resolution of the issue in the appellant’s favor much more difficult. The issue should be surfaced and presented as early as possible. As our senior court offered in Tardif:
[W]e note that counsel at the trial level are particularly well-situated to protect the interests of their clients by addressing post-trial delay issues before action by the convening authority. Trial counsel can ensure that the record contains an explanation for what otherwise might appear to be an unreasonable delay. Defense counsel can protect the interests of the accused through complaints to the military judge before authentication or to the convening authority after authentication and before action. After the convening authority’s action, extraordinary writs may be appropriate in some circumstances.
Id. at 225.
Appropriate and Meaningful Relief
While the path set out in this proposed analytical framework does not easily lead one to the promised land of sentence relief, when it does so lead, the sentence relief granted should be both appropriate and meaningful. Anything less will but serve to devalue the significance of an appellant’s right to enjoy “fundamental fairness”—as that principle is defined and discussed both within this opinion and in Hurd and Jones as cited above—in the post-trial processing of her or his court-martial. The purpose should be to provide proper relief to the appellant commensurate with the “right” violated, not to “punish” or fine the Government for its apparent dereliction.
Analytical Framework Summary
The primary point is that Navy and Marine Corps judge advocates and their staffs, even those primarily assigned to military-justice billets, may have other duties and responsibilities that demand their time and attention at the expense of working on a post-trial-processing matter. In placing priorities and weighing the cost and benefits, I believe the appropriate balance generally is struck. While the Naval Service leadership could assign more attorneys full-time to military-justice matters at all levels and stages of the process, in order to absolutely ensure the “right” of every convicted servicemember to a timely review and post-trial processing of her or his court-martial, that, realistically, will not happen; nor should it.
The military-justice system in this country is front-loaded to provide an accused with professional assistance and the full protections of her or his rights in every case, at no cost to the accused, with an emphasis on the *690timely adjudication of alleged offenses. Post-trial rights and benefits are automatic, generous, guaranteed, and, generally, free of charge. As long as no malice is involved, if, for all the reasons already cited, there is, at times, less emphasis on speedy processing of cases post-trial, it will be viewed, generally, as either: a perhaps unfortunate by-product of the nature of the “right” involved;3 a result of the demands of the military mission; a legitimate function of available and prioritized assets; or as merely one of the adverse consequences of being convicted of a crime.
The purpose of this proposed analytical structure is an attempt to provide a simple, clear, straightforward, common-sense-friendly approach to a most difficult issue. It is not intended, nor should it be read, as providing any type or form of an excuse or a justification for denying—due to carelessness, laziness, or a lack or failure of professional effort—-a servicemember the timely and truly meaningful post-trial processing of her or his court-martial. Any one of these inexcusable cardinal sins will cause this court to take swift and significant corrective action. Again, the pulse beat of this proposed framework is the professional integrity of all those who have duties and responsibilities in the process.
Application Of The Facts Of This Case To The Analytical Framework
Applying the facts of this case to this proposed analytical framework, relief is most warranted herein for the suffered post-trial processing delay. As described in Chief Judge Dorman’s excellent treatment in the majority opinion, the details and post-trial events in this ease provide a textbook example of both, in part, the right way and, in part, the wrong way to handle a post-trial-delay-proeessing issue. While the trial defense counsel did everything right for her client, the SJA did not do so well in serving his client, the CA. On 6 January 2001, the trial defense counsel put the Government on notice that the appellant was suffering specific prejudice by the delay in the post-trial processing of his ease and, on the appellant’s behalf, asked the CA, via his SJA, that the process be given “due diligence.” Additionally, she passed on with appropriate comment the appellant’s clemency request that he be released from confinement 2 months early. That request, apparently, was not even passed on to the CA by the SJA, until it had long been eviscerated by events and the mere passage of time ... a long time ..., as the appellant remained in confinement. It was not officially acknowledged and “acted” on by the CA until a year and a day after submitted by the trial defense counsel to the SJA; long after it had ceased to be a viable request.
I concur with Chief Judge Dorman’s statement that this court will not speculate as to what the CA may or may not have done if he had received the appellant’s request for an early release from confinement while the request was still alive with real possibilities. The appellant and his trial defense counsel gave appropriate and timely notice to the Government that the appellant was suffering specific prejudice as a result of the post-trial processing delay in his case, asking for basic “due diligence” in the processing effort. The Government has woefully failed to meet its burden and obligation to explain its continuing harmful-to-the-appellant delay in the post-trial-processing of his case.
While this court cannot give back to the appellant a day, or even a minute, of the 2 months of personal liberty—one of life’s most precious commodities—that he might have been afforded, if he had been extended the basic leadership courtesy of a timely consideration by the CA of his early-release request, it is appropriate that we disapprove the bad-conduct discharge awarded the appellant.4 This is not an act done in a cavalier *691fashion by a panel of appellate judges sitting in plush chambers in Washington, D.C., far removed from real-time fleet operations and realities.5 We do not do it because we can; we do it because we must. It is not a bureaucratic windfall to the appellant; rather, it is a necessary action to maintain the meaningfulness of the post-trial-processing procedure and, thus, the very integrity of the military justice system itself. The circumstances of this case demand that we do so, if a servicemember’s right to due process in the post-trial processing of her or his court-martial really represents anything more than merely a catchy slogan on a colorful Law Day poster.6

. Jones contains a more extensive treatment of and an historical look at the issue than either Hurd or this opinion. Jones also contains an appendix that discusses and reviews the significant post-trial-processing-related cases up to that point in time.


. In the modern Navy, falsifying reports, records and the like is often referred to as "gundecking." Sometimes gundecking might not be a knowing falsification, but rather just not being sure of pertinent and relevant facts and just guessing. perhaps even an "educated” guess, but a guess held out to be a fact nonetheless. http://www.cpf.Navy.mil/facts/customs.html#gundecking.


. See Jones, as cited above, for a more detailed discussion. Generally, while an important, statutory and judicially-validated "right,” the "right" to a "speedy” review of one's criminal conviction is not one of the constitutional bedrock rights contained in the Bill of Rights. See United States v. Larneard, 3 M.J. 76, 79 (C.M.A.1977). This foundational difference affects the "attention” demanded by the nature of the "right.”


. This is a lesson in leadership as much as law. It is a case about perspective and trying to fully appreciate something we may not fully understand. In 1974, I was a brand new Navy lawyer, commonly referred to as a "JAG,” going through *691Officer Indoctrination School in Newport, Rhode Island. As part of the course, my fellow neophyte JAG's and I went on a field trip to the old, now-closed Portsmouth Naval Prison. We went through the "normal" prisoner indoctrination and spent the day and night literally as inmates, culminating in spending the night in small, single cells in the "hardcore” cellblock of the prison. While that brief experience did not enable us to anywhere nearly appreciate what real prisoners experience, it did provide some useful perspective as to how our performance as lawyers, especially as defense counsel, might drastically impact someone else's life. It gave us a new appreciation for personal liberty and for choices, even if only deprived of them for a single day as part of a “controlled” object lesson. So much of one's perspective on an issue depends on her or his position and personal stake in the matter. Just as "low intensity conflict" must seem quite the misnomer if you are the one, even if the only one, at whom rounds are currently being directed, a request to be released from confinement is of the greatest importance to the one submitting it from behind bars. It most certainly deserves to be considered and acted upon in a timely and proper manner. More than that, however, is the basic leadership principle so eloquently stated long ago by General John A. Lejeune, USMC: “The relation between officers and men should in no sense be that of superior and inferior nor that of master and servant, but rather that of teacher and scholar. In fact, it should partake of the nature of the relationship between father and son, to the extent that officers, especially commanding officers, are responsible for the physical, mental, and moral welfare, as well as the discipline and military training of the young men under their command.” Marine Corps Manual, 1920. See Colonel D. Heinl, Jr., editor: Dictionary of Military and Naval Quotations at 172.


. There is a great wealth of "fleet” and general Navy-Marine Corps experience embodied in the appellate judges serving on this court, which is reflected upon and utilized daily in reaching often-difficult decisions, which always attempt to balance the scales of justice, both in the interests of the individual appellant and for the Government. On this panel alone, for instance, all three judges, Chief Judge Dorman, Judge Harris, and myself, each have more than 30 years of active-duty military service. Both Judge Harris and I have prior active-duty service as enlisted Marines. Judge Harris also proudly wears the Golden Wings of a Naval Aviator. Additionally, Chief Judge Dorman is the second most senior Colonel in the Marine Corps, and I am the most senior Captain in the Navy JAG Corps. Between the three of us, we are less than 4 years shy of having amassed a total of 100 years of active-duty experience in the Navy and Marine Corps. Thus, we each have a plethora of “been there, done that” experiences, but more importantly, we have not forgotten what it was like when we were "there” and actually “doing that,” in our journeys from E-l to 0-6.


. See United States v. Williams, 55 M.J. 302, 305 (C.A.A.F.2001).